Citation Nr: 1102762	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-34 284	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right shoulder, with 
impingement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel




INTRODUCTION

The Veteran had active service from February 1987 to February 
2007.

The record reflects that by June 2007 rating decision, the 
Cheyenne, Wyoming Regional Office (RO) of the Department of 
Veterans Affairs (VA), in pertinent part, granted service 
connection for degenerative joint disease with impingement of the 
right shoulder, and for rotator cuff tear, degenerative joint 
disease with impingement of the left shoulder, and assigned a 
single 10 percent disability rating for both shoulders, effective 
from March 1, 2007.  The RO also granted service connection for 
degenerative joint disease of the fifth lumbar and first sacral 
segment (L5-S) and assigned a noncompensable rating, effective 
from March 1, 2007.  In November 2007, the Veteran filed a notice 
of disagreement (NOD) with the June 2007 rating decision, 
claiming his right shoulder and left shoulder disorders and low 
back disorder were worse than rated by the RO.  He also submitted 
a NOD with the October 2007 rating decision, in which the RO, in 
pertinent part, granted service connection for sphincterotomy, 
and assigned a 10 percent rating.  In September 2008 the RO 
issued a statement of the case (SOC), which assigned a 10 percent 
rating for the service-connected left shoulder disability and 
assigned a separate 10 percent rating for degenerative joint 
disease with impingement of the right shoulder, with both ratings 
effective from March 1, 2007.  The RO also continued the 10 
percent rating assigned for sphincterectomy and the 
noncompensable rating for degenerative joint disease of L5-S1.  
In November 2008 the Veteran submitted a VA Form 9 (substantive 
appeal), in which he indicated he was only appealing the issue 
regarding sphincterotomy.  

Subsequently, in December 2008, the Veteran requested that his 
claims folder be transferred to the Lincoln, Nebraska RO.  In 
June 2009, the Lincoln RO issued a supplemental statement of the 
case (SSOC) which, in pertinent part, denied ratings in excess of 
10 percent for the service-connected left shoulder disability and 
for the service-connected right shoulder disability, granted a 30 
percent rating for the service-connected sphincterectomy and 
denied a compensable rating for degenerative joint disease of L5-
S1.  In a letter dated in June 2009, the Veteran was advised that 
the SSOC was an update to the SOC he had previously been sent, 
and he was advised that if he wished to continue his appeal to 
the Board and had not filed a formal appeal yet, he needed to 
complete a formal appeal as soon as possible, and that he could 
include with his formal appeal "any response that [he] may have 
to this SSOC or prior SOC".  Received from the Veteran in June 
2009 was a VA Form 9, in which he indicated he wanted to appeal 
all of the issues listed on the SOC and any SSOCs that had been 
sent to him.  A few weeks later, in June 2009, he submitted 
another VA Form 9 in which he indicated that he had read the SOC 
and any SSOC he had received, and that he was only appealing the 
right shoulder issue.  He specified he was withdrawing his 
appeals pertaining to his left shoulder, sphincterectomy and low 
back.  Subsequently, in November 2009, the RO certified the 
appeal for a higher rating for the service-connected right 
shoulder disability, to the Board.  Thus, this issue is properly 
before the Board on appeal.


FINDING OF FACT

Resolving any doubt in the Veteran's favor, the service-connected 
degenerative joint disease of the right (dominant) shoulder, with 
impingement, is manifested by complaints of pain, as well as 
objective findings of weakness, atrophy, functional loss, and 
limitation of motion, with pain, that is compatible with 
limitation of motion of the dominant arm to shoulder level; but 
does not result in motion limited to midway between the side and 
shoulder level, nor is there ankylosis, fibrous union of the 
humerus, nonunion of the humerus, or loss of head of the humerus.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for 
the Veteran's service-connected degenerative joint disease of the 
right (dominant) shoulder, with impingement, have been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides, in conducting review of a decision of 
the Board, a court shall take due account of the rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the Veteran was provided with initial notice of the 
VCAA in March 2007 - prior to the June 2007 (adverse) decision on 
appeal.  Since the issue on appeal (entitlement to assignment of 
a higher initial rating) is a downstream issue from that of 
service connection (for which the March 2007 VCAA letter was 
sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  
The statutory scheme contemplates that once a decision awarding 
service connection, disability rating, and effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  The Veteran is exercising his right to 
appeal the rating assigned.  In addition, the September 2008 SOC 
as well as SSOCs in June 2009, July 2009, and September 2009, 
provided him with notice of the criteria for rating his right 
shoulder disability, including what the evidence showed and why 
the current rating was assigned.  The Veteran has had ample 
opportunity to respond and supplement the record.  He is not 
prejudiced by this process and does not allege that notice in 
this case was less than adequate or that he was prejudiced by any 
notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Also, in the March 2007 letter, he was advised of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  He has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error notice 
does not arise in this case.  See Sanders v. Nicholson, supra.  
The Board concludes that all required notice has been given to 
the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  He has submitted 
private treatment records in support of his claim.  In addition, 
he underwent a VA examination in May 2007, which was adequate and 
included a review of the claims folder and a history obtained 
from the Veteran.  Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  The 
examination report is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims folder, 
and neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

The Board finds that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

On VA examination in May 2007, the Veteran reported he was an Air 
Force E-7 firefighter who retired from active military duty in 
February 2007.  In service, in 1999, he had right shoulder pain, 
was diagnosed with impingement syndrome with acromioclavicular 
(AC) degenerative joint disease, and underwent a distal clavicle 
resection of the right shoulder.  He had a popping sensation and 
feeling of grinding in the right shoulder, with motion.  He had 
no pain with activity or motion, and "okay" strength in the 
right shoulder.  His right shoulder had no effect on his usual 
occupation, but with regard to activities, he did not play 
softball and had to limit his weight training.  Physical 
examination of the right shoulder showed a 2 inch by 1/4 inch scar 
over the right AC joint, which was without redness, tenderness, 
elevation, depression, soft tissue loss, or adhesions.  Range of 
motion testing showed 174 degrees of abduction, 158 degrees of 
forward flexion, 81 degrees of external motion, and 65 degrees of 
internal motion, with no observed manifestations of pain and no 
additional limitations with repetitive motion.  The diagnoses 
included right shoulder degenerative joint disease and 
impingement, surgically treated.  

Private treatment records showed that in September 2008, the 
Veteran reported worsening shoulder pain.  Clinical findings 
included widening of the AC joint related to previous surgical 
resection of the distal clavicle.  An MRI of the right shoulder, 
taken in October 2008, showed a complete tear of the 
supraspinatus tendon with retraction and atrophy of the muscle 
belly, elevation of the humeral head within the acromion 
suggesting a chronic complete tear, supported by mild 
supraspinatus atrophy, tear of the subscapular tendon, and 
significantly atrophied infraspinatus muscle belly with 
infraspinatus tendinopathy.  The teres minor muscle and tendon 
were normal.  In November 2008, he was seen for right shoulder 
pain and reported that pain increased to 6 to 7 on the pain scale 
of 0 to 10.  The impression was chronic long-standing rotator 
cuff tear, possibly irreparable.  

A December 2008 orthopedic progress note from Dr. Fehringer 
showed that the Veteran was seen for another opinion regarding 
his right shoulder.  He reported his shoulder did not bother him 
as long as he was not active, but that if he was active, such as 
working out or throwing a ball, his shoulder became extremely 
painful.  Objective examination showed full active elevation, but 
weakness with adduction.  He had subacromial roughness with 
rotation and abduction.  Dr. Fehringer discussed the shoulder 
problem was very complex given the Veteran's young age, and he 
did not feel that the supra and infraspinatus tendons were 
capable of being re-repaired.  Dr. Fehringer indicated that they 
might consider repairing the subscapularis and tenodesis log end 
of the biceps tendon.  

Treatment records from the Midland Clinic show that in January 
2009, the Veteran was seen for a second opinion regarding his 
right shoulder.  He reported his right shoulder had not 
completely healed from arthroscopic surgery in 2001.  He had pain 
and weakness in the shoulder that was activity related.  He 
continued to lift weights on occasion, but had to modify what he 
could perform safely and without shoulder pain.  Examination 
showed he was able to forward flex and laterally abduct his right 
shoulder completely, and had no tenderness around the right 
shoulder.  He had a well-developed deltoid, and discomfort with 
stress at the supraspinatus and infraspinatus.  He appeared to 
have intact function of the subscapularis.  The impression was 
right shoulder pain with MRI evidence of chronic rotator cuff 
tear involving at least the supraspinatus, as well as atrophy at 
both the supraspinatus and infraspinatus muscles and significant 
tear of the subscapularis and early humeral head migration 
superiorly.  He wanted to try anything at all possible to 
maintain his mobility and function for as long as he could.  He 
had severe atrophy of the supraspinatus and infraspinatus 
muscles, even though the infraspinatous tendon appeared to be 
mostly intact, and indicated this may be a symptom of 
suprascapular nerve entrapment.  It was noted that his deltoid 
was strong, and he was able to compensate significantly for the 
complete tear of the supraspinatus.  Ten days later, he was seen 
again, after he had normal EMG and nerve conduction testing.  The 
doctor indicated that no nerve injury could be detected, and that 
the Veteran had no shoulder pain at that time and maintained good 
function.  It was advised he avoid heavy lifting.  The doctor did 
not think that an operation would provide any benefit, "[g]iven 
that [the Veteran] had good function of his subscapularis".

Received from the Veteran in June 2009 was a substantive appeal, 
in which he reported his right shoulder range of motion and 
strength had decreased significantly, and his pain had increased 
such that he took 800 to 2400 mg of Motrin daily.  

Private treatment records dated in August 2009 show that the 
Veteran was seen for complaints of decreased range of motion and 
strength in the right shoulder, and he reported he had limited 
use of his shoulder, was unable to participate in sports, and had 
limited ability to lift weights.  Objective examination showed 
that on active range of motion testing flexion was to 142 
degrees, with pain at 90 degrees, and abduction was to 128 
degrees, with pain at 70 degrees.  On passive range of motion, 
flexion was to 152 degrees, abduction was to 130 degrees, 
external rotation was to 80 degrees, and internal rotation was to 
60 degrees.  The assessment was nontraumatic complete tendon 
rotator cuff tear and tendonitis rotator cuff, with decreased 
active and passive range of motion and decreased strength 
throughout the rotator cuff musculature and bicep.  He was 
referred for physical therapy.

A memorandum dated in August 2009, from a doctor at Offutt Air 
Force Base, indicated that the Veteran was seen and that physical 
therapy for range of motion was ordered and may take up to 30 
days to complete.

III. Laws and Regulations

Disability evaluations are determined by application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the whole 
recorded history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate 
in any increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

IV. Discussion

In September 2008, the RO assigned a separate 10 percent rating 
for degenerative joint disease with impingement of the right 
shoulder, effective from March 1, 2007, pursuant to Diagnostic 
Code (DC) 5010.  The Veteran contends that his service-connected 
right shoulder disability is more severe than the current 10 
percent disability rating reflects.  For the following reasons, 
the Board finds that an initial rating of 20 percent, but no 
higher, is warranted.

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 
4.71a, DCs 5200 through 5203.  A distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes.  In the instant case, the record reflects that the 
Veteran is right-handed; thus, his right shoulder is considered 
the major upper extremity.

The criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 
5010.  In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5010, Note 1.

Pursuant to DC 5201, limitation of the major arm at the shoulder 
level warrants a 20 rating.  When motion is limited to midway 
between the side and shoulder level, a 30 percent rating is 
warranted for the major extremity.  38 C.F.R. § 4.71a, DC 5201.  

Normal range of motion of the shoulder is flexion from 0 to 180 
degrees, abduction from 0 to 180 degrees, and internal and 
external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate 
I.  In determining whether the Veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of forward 
flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 
305, 314-16 (2003).

As was noted above, the Veteran's service-connected right 
shoulder disability is presently evaluated at 10 percent for 
noncompensable limitation of the right shoulder with pain due to 
arthritis under DC.  Since his right arm is his dominant arm, in 
order to qualify for a higher rating of 20 percent under DC 5201, 
right arm motion must be limited to shoulder level.  While prior 
examinations did not show compensable limitation of motion of the 
right shoulder, the Board notes that in June 2009 the Veteran 
contended that his right shoulder range of motion and strength 
had decreased significantly and that his pain had increased.  
Then, a private treatment record dated in August 2009 showed that 
decreased range of motion of the right shoulder --on active range 
of motion testing flexion was to 142 degrees, with pain at 90 
degrees, and abduction was to 128 degrees, with pain at 70 
degrees.  On passive range of motion, flexion was to 152 degrees 
and abduction was to 130 degrees.  The assessment included 
decreased active and passive range of motion and decreased 
strength throughout the rotator cuff musculature and bicep.  
While the competent evidence did not show passive limitation of 
right shoulder motion (either on flexion or abduction) to 
shoulder level, the medical evidence did show that on active 
range of motion testing, flexion was limited by pain at 90 
degrees and abduction was limited by pain at 70 degrees.  In 
addition, the Veteran had decreased strength, and prior clinical 
examinations have shown atrophy in the right shoulder muscles.  
Thus, giving the Veteran the benefit of the doubt, the Board 
finds that active flexion of the right shoulder elicits pain at 
90 degrees and active abduction of the right shoulder elicits 
pain at 70 degrees, together with pain, weakness, and decreased 
strength on functional use, and atrophy of the musculature, that 
more nearly approximates right arm motion limited to shoulder 
level, thereby warranting entitlement to a 20 percent rating 
under DC 5201.  38 C.F.R. §§ 4.40, 4.45.  An even higher rating 
for pain would not be warranted because there is no additional 
uncompensated functional loss or limitation of right arm motion 
that can provide a basis for an even higher rating based on pain.  
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In order to qualify for an even higher rating of 30 percent, the 
competent evidence would need to show right shoulder/arm motion 
limited to midway between the side and shoulder level (DC 5201); 
ankylosis (DC 5200); or malunion of the humerus with marked 
deformity, or recurrent dislocations of the humerus at the 
scapulohumeral joint, with frequent episodes and guarding of all 
arm movements (DC 5202); however, the competent evidence of 
record has failed to show limitation of arm motion to midway 
between the side and shoulder level, ankylosis, or any impairment 
of the humerus or recurrent dislocation.  In addition, while 
there is evidence of both shoulder arthritis and tendonitis, no 
study has disclosed fibrous union, nonunion, or loss of the 
humeral head.  In addition, since arthritis is also rated based 
on loss of motion of the involved joint, the Codes for arthritis 
would also not provide any basis for a higher rating. 

In view of the foregoing, the Board concludes that the evidence 
as a whole, with application of the benefit-of-the-doubt rule, 
supports an increase to a 20 percent disability rating, but no 
higher, for the service-connected right shoulder disability 
during the entire appeal period.  

In light of the holding in Fenderson, supra, the Board has 
considered whether a "staged" rating should be assigned for the 
Veteran's service-connected right shoulder disability, as the 
Court indicated can be done in this type of case.  Based upon the 
record before us, however, we find that, at no time since the 
initial award of service connection, has the disability on appeal 
been more disabling than as currently rated under the present 
decision of the Board, and there is no indication that a staged 
rating is warranted.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment. 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
right shoulder disability include pain with certain activities, 
weakness, and limitation of motion with pain, and impact his 
ability to do certain activities.  However, such impairment is 
contemplated and adequately compensated by the applicable rating 
criteria.  The rating criteria reasonably describe the Veteran's 
disability.  In addition, he has not alleged any interference 
with employment due to his service-connected right shoulder 
disability, nor has he been frequently hospitalized for this 
disability.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.


ORDER

An initial 20 percent rating for degenerative joint disease of 
the right shoulder, with impingement, is granted, subject to the 
regulations regarding payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


